FILED
                             NOT FOR PUBLICATION                            JAN 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ESTHER FUCHS,                                    No. 11-15333

               Plaintiff - Appellant,            D.C. No. 4:10-cv-00606-DCB

  v.
                                                 MEMORANDUM *
UNIVERSITY OF ARIZONA,

               Defendant - Appellee.



                    Appeal from the United States District Court
                             for the District of Arizona
                     David C. Bury, District Judge, Presiding

                            Submitted January 17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       Esther Fuchs appeals pro se from the district court’s order denying her

motion to reconsider the court’s judgment dismissing her action under the

Americans with Disabilities Act. We have jurisdiction under 28 U.S.C. § 1291.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review for an abuse of discretion, Sch. Dist. No. 1J, Multnomah County, Or. v.

ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir. 1993), and we affirm.

         The district court did not abuse its discretion by denying Fuchs’s motion to

reconsider because Fuchs failed to show grounds warranting reconsideration. See

id. at 1263 (stating grounds for relief under Fed. R. Civ. P. 60(b)).

         We do not consider matters not specifically and distinctly raised and argued

in the opening brief, nor issues raised for the first time on appeal. See Padgett v.

Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam) (declining to consider

matters not distinctly argued in the opening brief). We also do not consider any

documents attached to Fuchs’s briefs that were not part of the district court record.

See Barcamerica Int’l USA Trust v. Tyfield Imps., Inc., 289 F.3d 589, 595 (9th Cir.

2002).

         AFFIRMED.




                                            2                                   11-15333